748 N.W.2d 882 (2008)
AMMEX, INC., Plaintiff-Appellee,
v.
DEPARTMENT OF TREASURY, Defendant-Appellant.
Docket No. 135340. COA No. 269237.
Supreme Court of Michigan.
May 30, 2008.
On order of the Court, the application for leave to appeal the October 16, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
*883 MARKMAN, J., dissents and states as follows:
I would grant leave to appeal to consider whether Michigan motor-fuel taxes imposed on fuel sold by plaintiff at its duty-free facility are preempted by the federal regulatory scheme that governs the operation of that facility.